Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 07, 2016

The Court of Appeals hereby passes the following order:

A16A0598. TUCKER v. MERCEDES BENZ FINANCIAL SERVICES USA,
    LLC.

      This appeal was docketed on November 30, 2015, such that appellant Clifton
Tucker’s initial brief was due on December 21, 2015. Rule 23 (a) (an appellant’s brief
“shall be filed within 20 days after the appeal is docketed. Failure to file within that
time, unless extended upon motion for good cause shown, may result in the dismissal
of the appeal”). As of December 31, 2015, however, Tucker had neither filed an
initial brief nor asked for an extension to time for doing so. We therefore DISMISS
this appeal. Id.

                                        Court of Appeals of the State of Georgia
                                                                             01/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.